Citation Nr: 0800084	
Decision Date: 01/03/08    Archive Date: 01/22/08

DOCKET NO.  00-11 890A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for a back disorder, 
claimed as secondary to service-connected right knee 
disability.

3.  Entitlement to an increased rating for post-operative 
right knee injury with traumatic arthritis, currently 
evaluated as 30 percent disabling. 

4.  Entitlement to an increased rating for residuals, right 
(dominant) elbow injury with traumatic arthritis, history of 
ulnar nerve entrapment, currently evaluated as 20 percent 
disabling. 

5.  Entitlement to an increased rating for residuals, left 
(non-dominant) elbow injury, currently evaluated as 10 
percent disabling. 



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The veteran had active service from July 1974 to July 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2000 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO) 
which in pertinent part, denied service connection for 
diabetes mellitus and for a back disorder; denied a rating in 
excess of 30 percent for a post-operative right knee injury 
with traumatic arthritis; denied a rating in excess of 20 
percent for residuals, right (dominant) elbow injury with 
traumatic arthritis, history of ulnar nerve entrapment; and 
denied a rating in excess of 10 percent for residuals, left 
(non-dominant) elbow injury, currently evaluated as 10 
percent disabling.


FINDINGS OF FACT

1.  The first indication in the record of a diagnosis of 
diabetes mellitus was in April 1998.

2.  The competent and probative evidence of record 
preponderates against a finding that the veteran's diabetes 
mellitus is causallyor etiologically related to his active 
military service.

3.  The competent and probative evidence of record 
preponderates against a finding that the veteran's back 
condition is causally or etiologically related to his active 
service or to his service-connected right knee disabiltiy.

4.  The veteran's service-connected right knee disability is 
manifested by instability, arthritis, chornic pain, and some 
limitation of motion. 

5.  The veteran's residuals of right (dominant) elbow injury 
with traumatic arthritis, history of ulnar nerve entrapment, 
is manifested by complaints of pain, radiographic evidence of 
traumatic arthrosis, limited range of motion of the right 
elbow, with additional pain and limitation of function on 
use.  

6.  The veteran's neurological residuals of right elbow 
injury are productive of no more than mild incomplete 
paralysis of the ulnar nerve.

7.  The veteran's residuals of left (non-dominant) elbow 
injury are manifested primarily by complaints of pain and 
radiographic evidence of traumatic arthrosis; the left elbow 
range of motion has been essentially normal, with little to 
no pain on motion, on one occasion range of motion of the 
left elbow was to 30 degrees on extension and to 100 degrees 
on flexion with normal forearm pronation and supination.


CONCLUSIONS OF LAW

1.  Diabetes mellitus, type II, was not incurred in or 
aggravated by service or manifested during the first year 
after separation from service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2007).

2.  A back disorder was not incurred in or aggravated by 
military service, and is not proximately due to or the result 
of a service-connected disability.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303 3.310 (2007).

3.  The criteria for a rating in excess of 30 percent for a 
right knee disability are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321(b), 4.1, 4.2, 4.7, 4.71a, 
Diagnostic Codes 5257, 5260, 5261 (2007).

4.  The criteria for a rating in excess of 20 percent for 
residuals, right (dominant) elbow injury with traumatic 
arthritis, history of ulnar nerve entrapment, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.321(b), 4.1, 4.2, 4.7, 4.71a, Diagnostic Codes 5010, 5206, 
5207, 5208 (2007).

5.  The criteria for a separate disability rating for 
neurological impairment of 10 percent, but no more, for mild 
incomplete paralysis of the ulnar nerve, as a residual of 
right elbow injury with traumatic arthritis have been met.  
38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. § 4.124a, 
Diagnostic Code 8516 (2007).

6.  The criteria for a rating in excess of 10 percent for a 
residuals, left (non-dominant) elbow injury, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.321(b), 4.1, 4.2, 4.7, 4.71a, Diagnostic Codes 5010, 5206, 
5207, 5208 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

In December 2000, September 2001, and June 2004, the RO sent 
the veteran letters informing him of the types of evidence 
needed to substantiate his claims and its duty to assist him 
in substantiating his claims under the VCAA.  These letter 
informed the veteran that VA would assist him in obtaining 
evidence necessary to support his claims, such as records in 
the custody of a Federal department or agency, including VA, 
the service department, the Social Security Administration, 
and other pertinent agencies.  He was advised that it was his 
responsibility to send medical records which supported his 
claim, or to provide a properly executed release so that VA 
could request the records for him.  The veteran was also 
specifically asked to provide to provide any evidence in his 
possession that pertains to his claim.




The Board finds that the contents of these letters provided 
to the veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  He was advised of his opportunities to 
submit additional evidence, and SOCs and SSOCs provided him 
with additional time to submit more evidence.  Thus, the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  In addition, it appears that all obtainable 
evidence identified by the veteran relative to his claim has 
been obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  Moreover, he has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.

The Board notes that the veteran has yet to be scheduled for 
a VA examination to determine whether his diabetes and/or 
back conditions are related to his service.  Pursuant to 38 
C.F.R. § 3.159(c)(4), VA will provide a medical examination 
or obtain a medical opinion based upon a review of the 
evidence of record if VA determines it is necessary to decide 
the claim.  A medical examination or medical opinion is 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim but (1) contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (2) establishes that the veteran 
suffered an event, injury, or disease in service; and (3) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service.  The third part could be satisfied by competent 
evidence showing post- service treatment for a condition or 
other possible association with military service.  38 C.F.R. 
§ 3.159(c)(4).


Here, while there is competent medical evidence of diabetes 
and of a back condition, there is no evidence of record 
(other than the veteran's lay assertions) showing that his 
diabetes is related to service or that his back condition is 
related toh is service-connected right knee disability.  
Although the veteran has sincerely contended that his 
diabetes had an onset in service, and that his back 
disability was related to his service-connected right knee 
disability, his lay statements alone are not competent 
evidence to support a finding on a medical question (such as 
diagnosis or etiology) requiring special experience or 
special knowledge.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Board notes that the service medical records 
(SMRs) show no complaints or findings pertaining to or 
suggestive of diabetes.  Post-service treatment records are 
also devoid of any complaints of or findings of diabetes, 
until 1998s.  Although post-service treatment records do show 
treatment for diabetes, these records are dated over 20 years 
after the veteran's discharge from service, and therein the 
veteran did not make reference to his diabetes or elevated 
blood sugar occurring prior to or during his active service.  
Thus, the veteran's contentions alone are an insufficient 
basis for medical examinations to be obtained, under the 
pertinent VA regulation.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

In addition, to whatever extent the decision of the Court in 
Dingess v. Nicholson, supra, requires more extensive notice 
in claims for compensation, e.g., as to potential downstream 
issues such as disability rating and effective date, the 
Board finds no prejudice to the veteran in proceeding with 
the present decision; by letter dated in March 2006, the 
veteran was notified of the Dingess precedent.  Any 
presumption of error as to VCAA notice has been rebutted in 
this case.  See Sanders, supra.

II.  Factual Background

The veteran's SMRs, including his separation examination, are 
negative for any report of or finding of diabetes mellitus or 
any back condition.

Of record are several private treatment records, which are 
associated with a Workers Compensation claim filed by the 
veteran related to his back.  In a December 1980 letter, Dr. 
G noted the veteran had a central herniated disc at the L4-5 
interspace.  Dr. G opined that it was quite possible that 
that was playing a significant role in his low back as well 
as his leg pain.  

In a February 1981 letter, Dr. B reported that the veteran 
complained of low back pain and right and left lower 
extremity problems.  In the veteran's work history, it was 
noted that he started working as a chef in September 1977, 
and that in May 1980 he slipped at work and landed on his 
back.  It was noted that he dated the first onset of his low 
back complaints to the May 1980 slip and fall injury.  

A July 1982 treatment records from Dr. L shows that the 
veteran was found to have some degree of disc herniation at 
L4-5, with L5 and/or S1 root compression.  

Received from the veteran in June 1998 was his claim for 
service connection for diabetes mellitus.  He claimed he 
became aware of his diabetes mellitus symptoms in 1983, and 
was evaluated for the first time in 1986 at the Peachwood 
Medical Group by Dr. L.  He reported having symptoms of 
diabetes in service, and that these symptoms were later 
diagnosed as diabetes.  His mother believed that his diabetes 
developed over a long period of time, and started when the 
veteran was young. She claimed that in 1986 the veteran 
started to see Dr. L for treatment for diabetes, and had been 
taking medication since then.  She also indicated that 
members of her family as well as members of the veteran's 
father's family had a history of diabetes.  

VA treatment records showed that in April 1998 the veteran 
was found to have elevated blood sugar, elevated cholesterol, 
and elevated triglycerides.  The initial diagnosis was 
borderline diabetes.  He reported that in the 1980s he was 
told he had borderline increased glucose level.  He reported 
no family history, and had several years of numbness in the 
toes, but now it was persistent.  A diagnosis of "new 
diabetes mellitus" was made and medication was prescribed.  
In July 1998, he requested Tylenol 3 secondary to low back 
pain.  In April 1999, his Tylenol 3 prescription was renewed, 
and he reported severe knee pain, elbow pain, and low back 
pain.  

On VA examination in August 1998, the veteran reported that 
in 1975 he fell and incurred a hyperextension injury to his 
right elbow, which resulted in dislocation, which required 
reduction, hospitalization, and physical therapy.  He 
developed symptoms consistent with ulnar nerve entrapment.  
After recovering from the right elbow injury, he then fell 
while running on a causeway and incurred a similar injury to 
his left elbow, which also required reduction, 
hospitalization, and physical therapy, but he had not 
developed ulnar nerve entrapment symptoms on the left.  He 
reported having continued problems with both elbows, which 
the examiner noted was typical following a dislocation.  He 
also reported in 1969 he incurred a sport related injury to 
the knee, underwent arthrotomy with removal of lateral 
semilunar cartilage, and had continued problems since that 
time, including during service.  

On upper extremity examination in August 1998, the veteran's 
left arm lacked 10 degrees of full extension and had pain on 
rotation of the forearm, although there was no limitation of 
pronation and supination and flexion was within normal 
limits.  On the right he had similar complaints as well as 
tenderness to palpation of the ulnar nerve with dysesthesias 
of the fourth and fifth fingers of the right hand, although 
here was no evidence of any denervation of the ulnar muscles 
in the hand.  He could make a grip so the fingertips touched 
the distal palmar crease and he retained good grip strength 
bilaterally.  The right elbow had full extension and 
restriction of approximately 20 degrees of normal flexion.  
He had full pronation and supination of the forearm.  There 
was no evidence of any muscle atrophy of either the upper or 
lower arms.  There was pain with activity and symptoms 
consistent with an ulnar entrapment on the right.  

On lower extremity examination in August 1998, the veteran 
was noted to walk with an obvious antalgic gait favoring his 
right lower extremity.  Examination of he knee revealed 
evidence of obvious synovitis with a trace of effusion, well-
healed operative scars.  He lay on the examination table with 
his knees slightly flexed, and reported he had always had 
difficulty with full extension.  The right knee could be 
fully extended against some resistance, and could be flexed 
to only 120 degrees.  The characteristic position of the 
veteran while standing was with his knee in approximately 10 
degrees of flexion.  He had a significant degree of 
quadriceps atrophy on the right.  On range of motion there 
was a considerable amount of interarticular crepitus, 
consistent with a diagnosis of degenerative arthritis.  

The diagnoses on VA examination in August 1998 included 
status post open arthrotomy and arthroscopic surgery of the 
right knee, with objective evidence of degenerative joint 
disease; status post closed reduction dislocation of the left 
elbow, with residual restriction in full extension; status 
post dislocation of the right elbow, with slight loss of 
flexion as well as symptoms consistent with an ulnar 
entrapment with abnormal nerve conduction studies by history.  
The examiner's functional assessment was that the veteran had 
a significant problem with his right knee, that use of the 
brace was appropriate, and that he should limit his amount of 
standing, walking, and use of stairs.  Also, the examiner 
noted that the veteran should be restricted in the use of the 
upper extremities and not be required to engage in activities 
that required repeated pushing or pulling or repeated 
gripping or grasping using both upper extremities.  

VA treatment records show that in August 1999 the assessment 
was chronic low back pain with exacerbation.  The veteran 
reported having a slipped disc at L4-L5, which he was told 
about years ago.  An MRI was done in August 1999 and showed 
posterior bulging of the disc at L3-4 and narrowed L4-5 
interspace.  

On VA examination in September 1999, the veteran reported 
that his right knee was painful every day, that it felt rough 
and often catches, and that twisting or pivoting caused his 
knee to collapse.  He reported no swelling, but indicated the 
knee locked and he released it by massaging and gentle 
manipulation, and there was a snap or pop when the knee 
released.  He reported pain in both elbows, but no numbness 
or swelling.  He also had pain in the hands and fingers, and 
often had numbness in the fingers and dropped things.  On 
examination he had a normal gait and used a cane.  
Examination of the right knee revealed he wore a foam rubber 
knee brace with metal hinges on the side.  He could not put 
full weight on the right foot and rise on the toes and flex 
the right knee.  His right calf and thigh were smaller than 
the left.  The right knee went from full extension to 100 
degrees of flexion.  The right patella was wider than the 
right.  The ligaments in the right knee were satisfactory, 
and there as no evidence of a positive drawer sign or 
Lachman's sign.  There was no swelling or specific 
tenderness.  On examination, the right elbow would not go 
into full extension, and went from 10 to 90 degrees on 
flexion.  There was no effusion, specific tenderness, or 
crepitus.  Supination was to 45 degrees and pronation was to 
55 degrees.  The ulnar nerve was quite prominent and easily 
palpated on the right.  Muscle strength in the right arm was 
normal, except for the interossei which were moderately weak.  
There was no evidence of atrophy of the muscles of the hand 
or forearm.  Sensory examination showed slight diminution of 
perception of light touch and pinprick on the ulnar side of 
the hand.  Examination of the left elbow showed full 
extension, flexion to 110 degrees, and that pronation and 
supination were normal, with no pain on motion.  Another 
electromyelogram and nerve conduction study of the right 
elbow as recommended, as the examiner's findings did not 
establish a definite neuropathy of the right ulnar nerve.    

On VA examination in October 1999, the veteran reported 
weakness in his grip as well as numbness in the palm and all 
fingers.  Symptoms were aggravated by extension of the elbow 
and pronation of the forearm.  Examination showed 10 degrees 
of extension deficit of the elbow and supination was 
approximately 50 percent of normal.  The ulnar groove on the 
right was not palpable.  He had no atrophy of the hand.  
There was some mild weakness on abduction of the thumb.  The 
findings on the nerve conduction  velocity study were 
consistent with ulnar neuropathy, motor and sensory, from the 
elbow and distally, and questionable minimal carpal tunnel 
syndrome on the right side.  An electromyography study 
confirmed the diagnosis of ulnar neuropathy and also showed a 
mild C6 radiculopathy on the right side.  The examiner 
commented that the findings were consistent with a mild 
degree of radiculopathy.  

A private orthopedic consultation conducted in October 1999 
for the veteran for Social Security Administration (SSA) 
disability benefits puroses, the veteran reported he had 
experienced progressive joint pains since he was 12 years old 
that had been rapidly progressing.  Approximately 12 years 
ago, he had been found to be diabetic.  His joint problems 
were severly debilitating and forced him toe walk with a 
cane, and at times he used a leg brace and at times a walker.  
On examination the veteran's gait was found to be abnormal 
and he walked with guarding and the aid of a cane.  His range 
of motion of the right and left elbows was found to be within 
normal limits in all directions.  Right knee range of motion 
was from 0 to 100 degrees.  Neurological examination was 
within normal limits.  He was found to have degenerative 
arthritis in a diffuse manner involving multiple joints.  The 
examiner noted that the veteran had impairments and 
restrictions which limited his ability to perform certain 
work-related activities such as standing or walking without 
the aid of a walker, and as a result, he was unable to 
perform lifting or carrying.  He was also noted to be 
precluded from climbing, stooping, kneeling, balancing, 
crouching, and crawling.  

In a December 1999 VA examination addendum, it was noted that 
the neurological testing showed an ulnar neuropathy on the 
right (a mildly abnormal study) and a  mild C6 radiculopathy 
on the right.  Physical examination showed significant 
findings of right knee pathology and moderately severe 
arthrosis of both elbows, probably post trauma and an ulnar 
neuropathy related to that arthropathy.  

VA treatment records show that, in March 2000, the veteran 
requested a renewal of his Tylenol with codeine prescription.  
He reported that his pain level was 10 on a scale of 1 to 10, 
and clamed he had pain in his knees, back, arms, and neck.  
The assessment was that the veteran was unable to maintain 
his regular activities due to pain.  An May 2000 X-ray of the 
right elbow showed advanced degenerative changes.  A June 
2000 X-ray of the right knee showed osteoarthritic changes.  

Private treatment records from Dr. C. showed that in July 
2000, the veteran complained of pain in the back, knee, and 
elbows.  He had falls intermittently since 1999 because of 
his right knee giving out.  He had been advised to have a 
knee replacement, but opted not to do this.  The diagnosis 
included low back pain syndrome.  In September 2000, an EMG 
and conduction study report showed that the veteran had 
right-side carpal tunnel syndrome.  

Private treatment records from Dr. L, dated from September to 
November 2000, show that the veteran underwent recommended 
surgery on for his right carpal tunnel syndrome and right 
elbow, and was healing satisfactorily.  He also complained of 
bilateral knee pain, the right worse than the left.  It was 
noted that he had arthritis of the lateral tibiofibular joint 
space, but his range of motion was still "quite good".  He 
wanted to have Hyalgan injections for his knee pain.

Received from the veteran's mother was a statement dated in 
June 2000 in which she described the veteran's childhood 
diabetes and the symptoms he had as a child.  She indicated 
that as a child he was obese, had problems with tiredness, 
had severe mood swings, feelings of nervous agitation, and 
ate a diet high in sugar and fat.  

A private operative report showed that in October 2000, the 
veteran underwent right arm surgery, including right elbow 
exploration, removal of loose bodies, ulnar nerve 
decompression and transposition, and carpal tunnel release 
and neurolysis.  

Private treatment records showed that in December 2000, the 
veteran reported that his right knee locked and gave out, and 
that he wore a right knee brace.  He was noted to have some 
improvement after his right arm surgery.  A January 2001 
private treatment record showed that the veteran was seen for 
treatment for his diabetes mellitus II and reports of back 
pain. 

Received from the veteran in January 2001 was a statement in 
which he discusses his back problems which started in May 
1980, and he reported that his back condition had been 
ongoing for almost 20 years.  

A VA treatment record dated in January 2001 shows that the 
veteran reported he fell in May 2000 and injured his right 
elbow.  He reported right elbow pain as a 9 out of 10, and 
that it hurt all the time.  He reported paresthesia and 
hypesthesia over the right wrist.  The scar along the 
posterior aspect of the right elbow and the volar wrist were 
both hypersensitive to touch.  Range of motion of the right 
elbow showed that flexion was to 90 degrees, extension was to 
40 degrees, pronation was within normal limits, and 
supination was to 30 degrees.  The fingers had full extension 
and could touch to the mid palm with end range stiffness.  
The right thumb had trigger finger symptoms including 
occasional locking.  He was instructed on a graded 
desensitization program for the scars.  In March 2001, an 
occupational therapy note showed that the veteran had 
significant limitation in the right upper extremity, with 
hypersensitivity, restricted range of motion, joint 
stiffness, decreased strength, and decreased functional use.  

On VA examination in October 2001, the veteran was noted to 
be using a cane sometimes in his right hand and sometimes in 
his left.  He reported the cane was mostly for balance, and 
his gait was otherwise normal.  There was a soft, spongy 
sleeve worn around the right elbow to protect it against 
weight bearing pressure.  Examination of the right elbow 
showed motion somewhat limited, with 20 degrees lacking of 
full extension and flexion could continue up to an angle of 
60 degrees.  When distracted, the veteran could move his 
elbow within 5 degrees of full extension.  The ulnar nerve 
could be palpated and was somewhat mobile around the medial 
epicondyle.  Pronation was observed to be full to 90 degrees, 
supination was to degrees from the neutral position, and with 
distraction supination was to 70 degrees or to 20 degrees 
short of full supination.  No swelling or tenderness was 
palpated on the elbow.  There was no crepitation or 
ligamentous relaxation about the elbow.  There was no atrophy 
of the muscles of the shoulder, arm, hand, or wrist, and 
muscles were full and contracted.  The examiner found the 
examination of muscle strength to be unsatisfactory, nothing 
that muscle weakness was demonstrated but not constant, and 
was not in an anatomical pattern regarding the particular 
muscles or nerves that might be involved.  The examiner 
indicated that the same could be said of numbness, noting 
that the veteran complained of numbness of the hand and 
wrist, but this did not follow an anatomical pattern and the 
examiner could not make a diagnosis based on this 
unsatisfactory examination.  Examination of the left elbow 
showed range of motion from 30 degrees of extension to 100 
degrees of flexion.  The motor and muscular activity on the 
left upper extremity was complete, with no atrophy.  There 
was some numbness and tingling reported in the left hand but 
this did not follow an anatomical pattern.  Examination of 
the right knee showed range of motion from 10 degrees of 
flexion to 110 degrees of flexion.  The drawer sign, 
Lachman's sign, and McMurray's test were all negative, and 
collateral ligaments were "good".  X-rays showed mild to 
slightly moderate degenerative joint disease of the right 
knee, and major traumatic arthrosis of both elbows, 
especially on the right.  The examiner could not establish 
neurological impairment of the left arm.  

On a VA examination in October 2001, it was noted that the 
veteran had type II diabetes diagnosed after discharge, 
probably in 1998, although he claimed he had diabetes in 
service.  

VA treatment records dated from March 2002 through August 
2006, show that the veteran received periodic treatment 
related to his reports of chronic pain in the back, right 
knee, and the elbows.  The veteran was seen for pain 
medication management and continued to take pain medications 
for multiple orthopedic disabilities, including his right 
knee and elbows.  

On VA examination in February 2006, the veteran complain of 
sharp, throbbing, and burning right knee and right elbow 
pain.  He reported that pain was exacerbated by prolonged 
sitting, standing, walking, bending, and lifting, and that 
pain was alleviated by changing positions or medications.  He 
reported some numbness in his right hand as well as it the 
ulnar nerve distribution.  The information obtained from the 
veteran was considered fairly reliable.  On examination the 
veteran was noted to be in mild distress due to pain, and had 
difficulty getting on and off the examination table.  He wore 
a right knee brace, and walked without evidence of a limp or 
discomfort.  Range of motion of the right elbow was from 0 to 
130 degrees on extension and flexion and to 70 degrees on 
pronation and supination.  Range of motion of the left elbow 
was within normal limits on extension,  flexion, pronation, 
and supination.  Range of motion of the right knee was from 0 
to 130 degrees.  There was a well-healed surgical scar over 
the olecranon process of the right elbow as well as the 
lateral aspect of the right knee which was mildly tender to 
palpation.  McMurray's test was positive.  The right upper 
arm measured slightly larger than the left, and the left 
thigh measured slightly larger than the right.  Hand grip 
strength on the right was 4/5 and on the left was 5/5.  
Neurological and motor strength examination showed findings 
of 4+/5 in the right elbow on extension and flexion, within 
normal limits in the left elbow, and 4+/5 in the right knee.  
Sensation was somewhat diminished to pinprick and light touch 
in the left forearm and hand in the ulnar nerve distribution.  
It was noted that he should avoid activities such as 
kneeling, bending, heavy lifting, and prolonged standing or 
walking, to protect his right knee and right elbow.  The 
examiner estimated that after prolonged use of the right 
elbow, range of motion could decrease to 100 degrees on 
flexion, to -10 degrees on extension, and to 60 degrees on 
pronation and supination, and that after prolonged standing 
or walking the range of motion of the right knee could 
decrease to 0 - 100 degrees on extension and flexion.

SSA records show that the veteran was found to be disabled 
effective January 1998, and that his primary diagnosis is 
osteoarthrosis and allied disorders and his secondary 
diagnosis is disorders of the back (discogenic and 
degenerative).  These records included many duplicate VA 
treatment records, as well as other treatment records  that 
documented a history of treatment for the veteran's right 
knee, right and left elbows, and his low back problems.  
These records also show that diabetes was diagnosed in April 
1998.

Received from the veteran in December 2006 were documents 
which he claimed were related to his appeal to reopen his 
claim for his left knee and his back, both of which he 
claimed were secondary to his right knee problem.  Although 
he did not submit a waiver of RO review along with these 
documents, the Board notes that these documents, including 
the veteran's statement, a Medicare summary for the veteran, 
and a private hospitalization report are either not pertinent 
to the issues currently on appeal before the Board and/or are 
cumulative of evidence previously in the file.  

III.  Analysis

A.  Service Connection Claims

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  


Service connection is also warranted for a disability which 
is aggravated by, proximately due to, or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310.  The 
Board notes that 38 C.F.R. § 3.310 has been amended recently.  
The intended effect of this amendment is to conform VA 
regulations to the decision Allen v. Brown, 7 Vet. App. 439 
(1995) (en banc).  Since VA has been complying with Allen 
since 1995, the regulatory amendment effects no new 
liberalization or restriction in this appeal.

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992). However, lay statements may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).

1.  Diabetes Mellitus

Where a veteran has served for 90 days or more during a 
period of war, or during peacetime service after January 1, 
1947, and diabetes mellitus becomes manifest to a degree of 
10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The veteran contends that his diabetes had an onset during 
service.  He has alternatively contended that his diabetes 
pre-existed his period of active service and was aggravated 
therein.  The SMRs show no report of or finding of diabetes.  
Post-service treatment records show that in April 1998, for 
the first time, over twenty years after his discharge from 
active service, the veteran was found to have elevated blood 
sugar and diabetes was diagnosed.  

It is true that the veteran's lay statements and his mother's 
lay statements may be competent to support a claim for 
service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms 
of disability subject to lay observation.  38 U.S.C.A. § 
1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); Jandreau; Buchanan, 
supra.  Here, the veteran is certainly competent to report 
his symptoms that have been related to his diabetes.  
However, the Board does not believe that diabetes, as 
contrasted with diabetic symptoms, is subject to lay 
diagnosis.  That is to say, the Board finds no basis for 
concluding that a lay person would be capable of discerning 
whether he had diabetes, in the absence of specialized 
training.  The veteran has not established any specialized 
training for such qualifications.

Thus, what is missing in this case is competent medical 
evidence of a link between the veteran's diabetes and 
service.  In the present case, the veteran has not submitted 
or identified any medical opinion or other medical evidence 
regarding an etiological relationship to service that 
supports his claim.  Moreover, as more fully explained above, 
the Board has concluded that obtaining a VA examination is 
not necessary to decide this claim.  With consideration of 
the evidence of record, the length of time following service 
prior to a recorded diagnosis of diabetes, and the absence of 
any medical opinion suggesting a causal link between the 
veteran's diabetes and his service, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of service connection for diabetes.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49, 55 (1990).


2.  Back Disorder

The veteran contends that he has a back condition that is 
related to his service-connected right knee disability.

VA and private treatment records show that the veteran has 
been diagnosed with and treated for a back disability.  
Service connection has been granted for "post-operative 
right knee injury with traumatic arthritis".  Thus, the 
question on appeal is whether the veteran has a back 
disability that is causally related to his service-connected 
post-operative right knee injury with traumatic arthritis.  
As noted above, secondary service connection requires a 
showing of disability which is proximately due to or the 
result of a service-connected disease or injury.

The SMRs show no complaints, findings, or treatment of any 
back disorder, and the veteran does not contend otherwise.  
Although the veteran now has a low back disability, the 
record reflects that his back problems started in 1980 when 
he slipped and fell at work and injured his back.  What is 
missing, however, is competent evidence of record showing 
that the veteran's current back disability is related to his 
service-connected post-operative right knee injury with 
traumatic arthritis.  38 C.F.R. § 3.310.  Moreover, as 
explained above, the Board has concluded that obtaining a VA 
examination is not necessary to decide this claim.

As noted above, it is true that lay statements may be 
competent to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability or symptoms of disability subject to 
lay observation.  However, the Board does not believe that a 
back disorder, as contrasted with symptoms of back pain, is 
subject to lay diagnosis.  That is to say, the Board finds no 
basis for concluding that a lay person would be capable of 
discerning whether a back disorder is related to a knee 
disability, in the absence of specialized training, and the 
veteran has not established any specialized training for such 
qualifications.

The weight of the competent medical evidence shows that the 
veteran does not have a back condition that is related to his 
service-connected right knee disability.  Thus, the benefit-
of-the-doubt rule accordingly does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.

B.  Increased Rating Claims

Disability evaluations are determined by application of the 
VA Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities. 38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Each disability must be viewed in relation 
to its history and there must be emphasis upon the limitation 
of activity imposed by the disabling condition.  38 C.F.R. § 
4.1.  Examination reports are to be interpreted in light of 
the whole recorded history, and each disability must be 
considered from the point of view of the appellant working or 
seeking work.  38 C.F.R. § 4.2.  Where there is a question as 
to which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.  38 
C.F.R. § 4.7.

1.  Right Knee

The veteran's service-connected post-operative right knee 
injury with traumatic arthritis has been assigned a 30 
percent rating under the criteria of 38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5257, which assigns a maximum 30 percent 
rating when recurrent subluxation or lateral instability is 
severe.

While the veteran has complained of his right knee giving out 
and he has worn a knee brace (prescribed by VA) for many 
years, his right knee was also essentially found to be stable 
on VA examinations in 1999 and 2001.  However, to whatever 
extent the veteran still experiences subluxation or 
instability, it is clear that a 30 percent rating was 
assigned by the RO in the May 1999 rating decision, based on 
a finding of severe instability or subluxation of the right 
knee.  As a rating in excess may not be assigned under 
Diagnostic Code 5257, the Board will determine whether the 
veteran's service-connected right knee disability warrants a 
higher rating under a separate diagnostic code.

The veteran has never been diagnosed with ankylosis of the 
knee, nor has he complained of an inability to move his knee.  
Therefore, Diagnostic Code 5256 is not for application.  
Likewise, the veteran has never been diagnosed with nonunion 
or malunion of the tibia and fibula; therefore, DC 5262 does 
not apply.

38 C.F.R. § 4.71, Plate II (2003), reflects that normal 
flexion and extension of a knee is from zero degrees of 
extension to 140 degrees of flexion.

38 C.F.R. § 4.71a, Diagnostic Code 5260 provides the criteria 
for limitation of flexion of the leg.  A rating of 0 percent 
is assigned where flexion is limited to 60 degrees; 10 
percent is assigned for limitation of flexion to 45 degrees; 
and 20 percent is warranted for limitation of flexion to 30 
degrees. A rating of 30 percent is warranted where flexion of 
the leg is limited to 15 degrees.  

Diagnostic Code 5261 provides the criteria for limitation of 
extension of the leg.  A rating of 0 percent is assigned 
where extension is limited to 5 degrees; 10 percent is 
assigned for limitation of extension to 10 degrees; and 20 
percent is warranted for limitation of extension to 15 
degrees.  A rating of 30 percent is warranted where extension 
of the leg is limited to 20 degrees; a 40 percent rating is 
assigned where extension is limited to 30 degrees; and a 50 
percent disability rating is warranted when extension is 
limited to 45 degrees. 

On VA examination in August 1998, the veteran's right knee 
flexion was limited to 120 degrees, on VA examination in 
September 1999, his range of motion of the right knee was 
from 0 to 100 degrees; in October 1999, range of motion was 
from 0 to 100 degrees, in October 2001, range of motion was 
from 10 to 110 degrees; in February 2006, range of motion was 
from 0 to 130 degrees.  None of these findings even 
approaches the limited flexion or limited extension required 
for the veteran's right knee disability rating to be 
increased.

The Board notes here that 38 C.F.R. §§ 4.40 and 4.45 and 
DeLuca v. Brown, 8 Vet. App. 202 (1995), require 
consideration of the veteran's pain, swelling, weakness, and 
excess fatigability when determining the appropriate 
disability evaluation for a disability.  Within this context, 
a finding of functional loss due to pain must be supported by 
adequate pathology, and evidenced by the visible behavior of 
the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  
However, under Spurgeon v. Brown, 10 Vet. App. 194 (1997), 
the Board is not required to assign a separate rating merely 
for pain.

In this regard, the veteran certainly has complained of a 
history of right knee pain.  However, even considering the 
effects of pain on use and during flare-ups, and the other 
factors addressed in DeLuca v. Brown, supra, there is no 
objective evidence of more than characteristic pain on motion 
of the right knee and becoming painful on use.  See 38 C.F.R. 
§§ 4.40, 4.45.  With regard to establishing loss of function 
due to pain, it is necessary that complaints be supported by 
adequate pathology and be evidenced by the visible behavior 
of the claimant.  38 C.F.R. § 4.40.  The Board finds that the 
effects of pain reasonably shown to be due to the veteran's 
service-connected right knee disability are contemplated in 
the 30 percent rating assigned.  There is no indication in 
the record that pain, due to disability of the right knee, 
causes functional loss greater than that contemplated by the 
30 percent evaluation currently assigned.  38 C.F.R. § 4.40, 
4.45; DeLuca v. Brown, supra.

The Board notes that the VA General Counsel has determined 
that a claimant with service-connected arthritis and 
instability of the knee may be rated separately under 
Diagnostic Codes 5003-5010 and 5257, so long as the 
evaluation of knee dysfunction under both codes does not 
amount to prohibited pyramiding under 38 C.F.R. § 4.14.  See 
VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63,604 (1997); 
and VAOPGCPREC 9-98 (Aug. 14, 1998), 63 Fed. Reg. 56,704 
(1998).  See also Esteban v. Brown, 6 Vet. App. 259, 262 
(1994), to the effect that a separate rating may be granted 
when "none of the symptomatology . . . is duplicative of or 
overlapping with the symptomatology" of other conditions, and 
where the "symptomatology is distinct and separate . . . ."  
(Emphasis by the Court.)

In precedent opinion VAOPGCPREC 23-97, supra, the VA General 
Counsel held that a claimant who has arthritis and 
instability of the knee may be rated separately under DCs 
5010-5003 and 5257, but cautioned that any such separate 
rating must be based upon additional disabling 
symptomatology.  In determining whether additional disability 
exists, for purposes of a separate rating, the veteran must 
meet, at minimum, the criteria for a zero percent rating 
under either of those codes, per VAOPGCPREC 9-98.

In this case, the veteran is currently evaluated at 30 
percent under DC 5257, for severe instability or subluxation.  
The Board notes, however, that at his most recent VA 
examination in February 2006, and on prior examinations of 
the right knee, the veteran's range of motion of the right 
knee did not meet the criteria for a zero percent disability 
rating for flexion or extension.  Accordingly, assignment of 
an additional 10 percent rating under DC 5003 for arthritis 
with limitation of motion is not warranted.

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors, which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993). 38 C.F.R. § 3.321(b)(1) 
provides that, in exceptional circumstances, where the 
schedular evaluations are found to be inadequate, the veteran 
may be awarded a rating higher than that encompassed by the 
schedular criteria.  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."  As to 38 C.F.R. § 
3.321(b)(1), it is noted that the veteran has not asserted, 
nor does the evidence suggest, that the regular schedular 
criteria are inadequate to evaluate his right knee 
impairment.  While he complained that his knee problems 
interfered with his job as a salesman, there is no contention 
or indication that his right knee impairment, in and of 
itself, is productive of marked interference with other 
employment or necessitates frequent hospitalization, or that 
the manifestations associated with this disability are 
unusual or exceptional.  Thus, the Board will not consider 
referral for consideration of an extraschedular rating.  See 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In summary, the preponderance of the evidence reflects that 
no greater than a 30 percent rating is warranted for the 
veteran's service-connected right knee disability.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

2.  Right (Major/dominant) Elbow

The RO has rated the veteran's service-connected right elbow 
disability based on limitation of motion.  

Under Diagnostic Codes 5010, arthritis, due to trauma, 
substantiated by x-ray findings, is rated as degenerative 
arthritis.  Under DC 5003, degenerative arthritis established 
by x-ray findings is rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  When however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under DC 5003.  The 
limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.

Limitation of flexion of the major forearm to 100 degrees may 
be assigned a 10 percent evaluation.  A 20 percent evaluation 
requires that flexion be limited to 90 degrees.  A 30 percent 
evaluation requires that flexion be limited to 70 degrees.  A 
40 percent evaluation requires that flexion be limited to 55 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5206.

Limitation of extension of the major forearm to 45 degrees 
and 60 degrees may be assigned a 10 percent evaluation.  A 20 
percent evaluation requires that extension be limited to 75 
degrees.  A 30 percent evaluation requires that extension be 
limited to 90 degrees.  A 40 percent evaluation requires that 
extension be limited to 100 degrees.  38 C.F.R. § 4.71a, DC 
5207.

A 20 percent evaluation may be assigned when flexion of the 
forearm of the minor upper extremity is limited to 100 
degrees and extension is limited to 45 degrees.  38 C.F.R. § 
4.71a, DC 5208.

Diagnostic Codes 5209-5212 are inapplicable because the 
appellant does not have any malunion, nonunion, or joint 
fracture of the elbow.  DC 5213 is inapplicable, since 
insufficient limitation of forearm supination/pronation has 
been shown.

Thus, in order for a rating in excess of 20 percent to be 
assigned for the service-connected right elbow disability, 
based on the finding of traumatic arthritis and limitation of 
motion of the right elbow, flexion would have to be shown to 
be limited to 70 degrees and extension would have to be shown 
to be limited to 90 degrees.  The Board notes, however, that 
only on one occasion was flexion limited to 60 degrees; on 
all other occasions the findings made for flexion and 
extension of the right elbow showed either full range of 
motion or range of motion that did not approximate the 
criteria for a rating in excess of 20 percent.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5206, 5207.  

The Board has considered DeLuca v. Brown, supra and 38 C.F.R. 
§§ 4.10, 4.40, and 4.45, pertaining to functional loss due to 
pain, weakness, or other musculoskeletal pathology.  The 
Board has also considered the appellant's contentions.  While 
the service-connected right elbow disability has been shown 
to have limited the veteran's functioning on several 
occasions, the Board finds that the appellant is adequately 
compensated for that disability by the 20 percent rating 
currently assigned and the 10 percent rating to be assigned 
below.  See also 38 C.F.R. § 4.14.  

Thus, the Board concludes that the preponderance of the 
evidence of record reflects that no greater than a 20 percent 
rating is warranted for the veteran's service-connected 
residuals of right elbow, with traumatic arthritis.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

However, with regard to the veteran's right ulnar nerve 
impairment, associated with his service-connected residuals 
of right elbow injury, the Board finds that a separate rating 
is warranted for such neurological impairment.  

The record reflects that he has a diagnosis of ulnar 
neuropathy on the right, evidenced by mildly abnormal 
neurological testing.  As this involves distinct 
symptomatology from limitation of motion, it may be rated 
separately, under 38 C.F.R. § 4.124a, Diagnostic Code 8516, 
for paralysis of the ulnar nerve.  See Esteban v. Brown, 6 
Vet. App. 259 (1994).

The introductory note to "Diseases of the Peripheral 
Nerves" defines the term "incomplete paralysis" as a 
degree of lost or impaired function substantially less than 
the type pictured for complete paralysis.  When the 
involvement is wholly sensory, the rating should be for the 
mild or, at most, moderate degree.  Moreover, the rating 
schedule provides that neuralgias characterized by dull and 
intermittent pain of a typical distribution so as to identify 
the nerve, is to be rated on the same scale with a maximum 
equal to moderate incomplete paralysis.  38 C.F.R. § 4.124.

Words such as "moderate" and "severe" are not defined in 
the VA Rating Schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just."  38 C.F.R. § 
4.6.

Under DC 8516 criteria for rating paralysis of the ulnar 
nerve, a 10 percent rating will be assigned for mild, 
incomplete paralysis of the ulnar nerve on the minor hand 
(the veteran is right-handed).  A 20 percent rating is 
warranted for moderate incomplete paralysis of the minor 
hand.  A 30 percent rating is assigned for severe incomplete 
paralysis of the minor hand.  When there is complete 
paralysis of the ulnar nerve of the minor extremity, 
manifested by "griffin claw" deformity, due to flexor 
contraction of the ring and little fingers, atrophy very 
marked in dorsal interspace and thenar and hypothenar 
eminences; loss of extension of the right and little fingers, 
cannot spread the fingers (or reverse), cannot adduct the 
thumb; flexion of wrist weakened, the maximum 50 percent 
evaluation is appropriate for the minor hand. 

Thus, the predominant manifestations of the veteran's right 
elbow disability are traumatic arthritis, pain, and 
limitation of motion, and these joints have been 
appropriately rated as such.  As Diagnostic Code 8516, for 
rating ulnar nerve impairment, contemplates the functional 
impairment of limitation of motion, an additional separate 
rating assignment for nerve impairment of the elbow - under 
DC 8516 is not permitted pursuant to the rule against 
pyramiding under 38 C.F.R. § 4.14.  Further, alternatively 
rating as nerve impairment under DC 8516, in lieu of 
evaluation as limitation of motion under applicable codes, 
would afford no higher rating.

Applying Diagnostic Code 8516 to disability in the right 
hand, however, as a separate anatomical entity, shows nerve 
impairment meets the criteria for a 10 percent rating for 
mild incomplete paralysis of the ulnar nerve.  Specifically, 
the Board finds that there has been evidence of a mild degree 
of ulnar neuropathy, numbness in the fingers, diminished 
sensation in the ulnar nerve distribution, decreased grip 
strength, and trigger finger symptoms in the thumb, 
reflective of mild incomplete paralysis of the ulnar nerve.  
Resolving reasonable doubt in the veteran's favor, the Board 
will assign a 10 percent rating under DC 8516.  The Board 
also finds that a higher rating would not be warranted 
because though the grip was weakened, the veteran could make 
a fist, and retained good overall function in the hand with 
minimal to no limitation of motion of the fingers. 

The Board finds that an extraschedular evaluation is not for 
consideration, since the evidence does not show that the 
service-connected right elbow disability presents such an 
unusual or exceptional disability picture as to render the 
application of the regular schedular standards impractical.  
38 C.F.R. § 3.321(b)(1).  The appellant has not been 
frequently hospitalized for said disability, nor has that 
disability in and of itself markedly interfered with 
employment.  

3.  Left (Minor/Non-Dominant) Elbow

The RO has rated the veteran's service-connected left elbow 
arthritis under Diagnostic Code 5010.  The Board has 
considered the appropriateness of other potentially 
applicable codes for rating the service-connected left elbow 
disability.

Limitation of flexion of the minor forearm to 100 degrees may 
be assigned a 10 percent evaluation.  A 20 percent evaluation 
requires that flexion be limited to 90 or 70 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5206.

Limitation of extension of the minor forearm to 45 degrees 
and 60 degrees may be assigned a 10 percent evaluation.  A 20 
percent evaluation requires that extension be limited to 75 
or 90 degrees.  A 30 percent evaluation requires that 
extension be limited to 100 degrees.  38 C.F.R. § 4.71a, DC 
5207.

A review of the record shows that X-ray evidence has 
established left arm traumatic arthrosis.  However, since the 
clinical evidence of record reveals that appellant's left 
elbow has exhibited essentially normal range of motion on 
objective examinations dating back to 1998, and at most, on 
one occasion, the veteran's left elbow lacked no more than 30 
degrees extension, and exhibited no less than 100 degrees 
flexion, a higher evaluation would not be warranted based on 
DC 5206, 5207, or 5208.  Thus, the medical evidence of record 
supports no more than a 10 percent disability for the left 
elbow.

In addition, Diagnostic Codes 5209-5212 are inapplicable 
because the appellant does not have any malunion, nonunion, 
or joint fracture of the elbow.  Additionally, DC 5213 is 
inapplicable, since on VA examinations, no impairment of 
forearm supination/pronation has been shown.

The Board has considered DeLuca v. Brown, supra and 38 C.F.R. 
§§ 4.10, 4.40, and 4.45, pertaining to functional loss due to 
pain, weakness, or other musculoskeletal pathology.  The 
Board has also considered the appellant's contentions; 
however, given that the service- connected left elbow 
disability has not been clinically shown to result in more 
than slight functional limitations, the appellant is 
adequately compensated for that disability by the 10 percent 
rating currently assigned, apparently based primarily on 
radiographic findings of elbow arthritis, complaints of pain, 
and minimal limitation of elbow flexion and extension.  See 
also 38 C.F.R. § 4.14 (2003).  

The Board also finds that an extraschedular evaluation is not 
for consideration, since the evidence does not show that the 
service-connected left elbow disability presents such an 
unusual or exceptional disability picture as to render the 
application of the regular schedular standards impractical.  
38 C.F.R. § 3.321(b)(1).  The appellant has not been 
frequently hospitalized for said disability, nor has that 
disability in and of itself markedly interfered with 
employment.  

In summary, the preponderance of the evidence reflects that a 
rating in excess of 10 percent is not warranted for the 
veteran's service-connected left elbow disability.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for diabetes mellitus is denied.

Service connection for a back disorder, claimed as secondary 
to service-connected right knee disability, is denied.

A rating in excess of 30 percent for post-operative right 
knee injury with traumatic arthritis is denied.

A rating in excess of 20 percent for residuals of right elbow 
injury is denied.

A separate additional 10 percent evaluation for mild 
incomplete paralysis of ulnar nerve, residuals of right elbow 
injury, is granted, subject to the regulations governing the 
payment of VA monetary benefits.

A rating in excess of 10 percent for residuals of left elbow 
injury is denied.



________________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


